Exhibit 99.2 UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL INFORMATION On July 30, 2010, Shenandoah Telecommunications Company (“Shentel” or the “Company”), through its wholly-owned subsidiary Shentel Cable Company, completed the acquisition of the cable system assets and operations of Helicon Cable Holdings, LLC (“Helicon”), which owned cable systems in southern Virginia and West Virginia and operated under the JetBroadBand brand name.The purchase price for the acquisition was $148 million, adjusted for working capital balances as defined. The Company has accounted for the acquisition under the purchase method of accounting.Under the purchase method of accounting, the total purchase price is allocated to the net tangible and intangible assets acquired and liabilities assumed in connection with the acquisition based on their estimated fair values.The preliminary allocation of the purchase price was based upon management’s preliminary valuation of the fair value of tangible and intangible assets acquired and liabilities assumed, and such estimates and assumptions are subject to change. The following unaudited pro forma combined consolidated financial information has been prepared to give effect to the completed acquisition and to the assumptions and adjustments in the accompanying notes.The unaudited pro forma combined consolidated balance sheet as of March 31, 2010 gives effect to the acquisition as if it had occurred on March 31, 2010 and is derived from the unaudited financial statements of the Company and Helicon as of March 31, 2010.The unaudited pro forma combined consolidated statements of income for the year ended December 31, 2009 and the three months ended March 31, 2010 give effect to the acquisition as if it had occurred on January 1, 209 and are derived from the audited financial statements of the Company and Helicon for the year ended December 31, 2009 and the unaudited financial statements of the Company and Helicon for the three months ended March 31, 2010. The unaudited pro forma combined consolidated financial information has been prepared for illustrative purposes only and is not necessarily indicative of the combined consolidated financial position or results of operations in future periods or the results that actually would have been realized had the acquisition actually occurred on the dates indicated above.The adjustments necessary to present fairly the unaudited pro forma combined consolidated financial information have been made based on available information and, in the opinion of management, are reasonable.This unaudited pro forma combined consolidated financial information should be read in conjunction with the accompanying notes, the financial statements and the related notes included in the Company’s Annual Report on Form 10-K for the year end December 31, 2009 and the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2010, and Helicon’s audited financial statements and related notes for the year ended December 31, 2009 and unaudited financial statements for the three months ended March 31, 2010, which are attached as Exhibit 99.1 to this Form 8-K. UNAUDITED PRO FORMA COMBINED CONSOLIDATED BALANCE SHEET As of March 31, 2010 (in thousands) Historical ASSETS Shenandoah Telecommun- ications Company Helicon Cable Holdings, LLC Pro Forma Adjustments Pro Forma Combined Current Assets Cash and cash equivalents $ $ $ (a) $ Accounts receivable, net - Income taxes receivable - (c) Materials and supplies - - Prepaid expenses and other - Assets held for sale - - Deferred income taxes - - Total current assets Investments - - Net property, plant and equipment ) (a) Other Assets Intangible assets, net (a) Cost in excess of net assets of businesses acquired - (b) Deferred charges and other assets, net )
